DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed June 02, 2021 has been entered. Claims 2-11 remain pending in the application. Claim 1 was previously cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 7-9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabriel et al. (USPN 6203529) in view of Bonds (USPN 5947936).
Regarding claim 2, Gabriel teaches an injector attachment (Figure 1) for connection to an injection device housing (injection device 16), comprising: a needle hub (hollow needle carrier 10) comprising a tubular body (circumference 36) and comprising an input port (end with inner thread 20) on its proximal end for removable connection to an injector having a drug distal stop surface (Figure 1); a needle (hollow needle 12) comprising a proximal portion (distal end 14) and a distal portion (proximal segment 24), the proximal portion of the needle housed within the tubular body of the needle hub (Figure 1), and the distal portion of the needle extending distally beyond the needle hub (Figure 1, wherein proximal segment 24 extends distally out of carrier 10 into spring 26); a rigid slidable shield (cap 32) comprising a distal opening (recess 42), a proximal opening (opening at distal end 53; Figure 1), and a continuous, atraumatic, cylindrical sidewall (cylindrical segment 34; Figure 1) between the distal opening and the proximal opening and operatively coupled to the needle hub and having a fixed axial dimension (Figure 2-3; [Col 3, lines 60-67]), the slidable shield configured for axial movement along the needle hub between the input port and the distal stop surface and configured such that the needle is completely circumscribed by the shield and the tubular body of the needle hub when the shield is in a first, distal position with respect to the needle hub (Figure 2), and the distal portion of the needle extends distally beyond the shield when the shield is in a second, proximal position with respect to the needle hub (Figure 3), an atraumatic patient contact surface (base 40), the patient contact surface comprising a perimeter and located at a distal end of the slidable shield (Figure 2). 
Gabriel fails to explicitly teach a lever attached to the needle hub, the lever configured to prevent axial movement of the slidable shield and to maintain the shield in the first, distal position with respect to the needle hub by a locking element proximate a distal end of the lever contacting a proximal end wall of the slidable shield thereby preventing proximal movement of the shield away from the first, distal position. Bonds teaches an injector comprising a lever (locking tab 22) attached to a needle hub (Figure 3), the lever configured to prevent axial movement of a slidable shield (cover member 24) and to maintain the shield in the first, distal position (Figures 1 and 3) with respect to the needle hub by a locking element (distal end a proximal end wall (proximal end surface of rim edge 34) of the slidable shield thereby preventing proximal movement of the shield away from the first, distal position (“locking tab 22 clears the rim edge 34 of cover member 24 and resiliently extends away from needle tube 18 locking cover member 24 in the fully extended position.” [Col 4, line 5]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the injector attachment of Gabriel to include a lever configured to prevent axial movement of the slidable shield based on the teachings of Bonds to provide a reversible, automatic needle shield to limit accidental needle sticks prior to use (Bonds [Col 1, line 50]).

Regarding claim 3, modified Gabriel teaches the injector attachment of Claim 2. Modified Gabriel fails to explicitly teach a flange extending from an outer surface at or near the proximal end of the slidable shield. Bonds teaches an injector attachment further comprising a flange (rim edge 34) extending from an outer surface at or near the proximal end of the slidable shield (cover member 24; Figure 3). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the slidable shield of Gabriel to include a flange based on the teachings of Bonds to facilitate proximal movement of the slidable shield in order to expose the distal end of the needle, allowing for an injection to take place (Bonds [Col 3, line 63-66]).

Regarding claim 7, modified Gabriel teaches a system for delivering a pharmaceutical formulation into a target location of a patient (Figure 2) comprising: the injector attachment of claim 2 (Figure 1); and a housing (injection device 16). Modified Gabriel fails to explicitly teach a drug reservoir disposed within the housing. Bonds teaches a system for delivering a pharmaceutical formulation into a target location of a patient (Figure 1) comprising: an injector attachment of (cover assembly 16); a housing (syringe body 14); and a drug reservoir 

Regarding claim 8, modified Gabriel teaches the system of claim 7. Modified Gabriel fails to explicitly teach the housing comprises a syringe. Bonds teaches a system for delivering a pharmaceutical formulation into a target location of a patient (Figure 1) comprising: a housing comprising a syringe (syringe body 14). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the housing of Gabriel to comprise a syringe based on the teachings of Bonds to contain the pharmaceutical formulation prior to use of the system and provide a means for delivering the pharmaceutical formulation through the injection attachment (Bonds [Col 3, lines 49-60]; Figure 1).

Regarding claim 9, modified Gabriel teaches the system of claim 7, wherein the housing (injection device 16) has a proximal end, a distal end, and a side wall (Figure 2). Modified Gabriel fails to explicitly teach the housing comprises an actuation mechanism for delivering an active agent into an eye, wherein the actuation mechanism comprises a plunger. Bonds teaches a system for delivering a pharmaceutical formulation into a target location of a patient (Figure 1) comprising: a housing (syringe body 14) has a proximal end, a distal end, and a side wall (Figure 1), and comprises an actuation mechanism for delivering an active agent into an eye, wherein the actuation mechanism comprises a plunger (plunger 12). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the housing of Gabriel to comprise a plunger based on the teachings of Bonds to provide a means for delivering the pharmaceutical formulation through the injection attachment (Bonds [Col 3, lines 49-60]; Figure 1).
injector attachment (Figure 1) for connection to an injection device housing (injection device 16), comprising: a needle hub (hollow needle carrier 10) comprising a tubular body (circumference 36) and comprising an input port (end with inner thread 20) on its proximal end for removable connection to an injector having a drug reservoir (“An inner thread 20 of hollow needle 10…provides detachable mounting on an external thread 18 at the proximal end of injection device 16.” [Col 2, line 32]), and a distal stop surface (Figure 1);  a needle (hollow needle 12) comprising a proximal portion (distal end 14) and a distal portion (proximal segment 24), the proximal portion of the needle housed within the tubular body of the needle hub (Figure 1), and the distal portion of the needle extending distally beyond the needle hub (Figure 1, wherein proximal segment 24 extends distally out of carrier 10 into spring 26); a slidable shield (cap 32) comprising a distal opening (recess 42), a proximal opening (opening at distal end 53; Figure 1), and a sidewall (cylindrical segment 34; Figure 1) between the distal opening and the proximal opening and operatively coupled to the needle hub (Figure 2; [Col 3, lines 60-67]), the slidable shield configured for axial movement along the needle hub between the input port and the distal stop surface and configured such that the needle is completely circumscribed by the shield and the tubular body of the needle hub when the shield is in a first, distal position with respect to the needle hub (Figure 2), and the distal portion of the needle extends distally beyond the shield when the shield is in a second, proximal position with respect to the needle hub (Figure 3), an atraumatic patient contact surface (base 40), the patient contact surface comprising a perimeter and located at a distal end of the slidable shield (Figure 2). 
Gabriel fails to explicitly teach a lever attached to the needle hub, the lever configured to prevent axial movement of the slidable shield and to maintain the shield in the first, distal position with respect to the needle hub by a locking element proximate a distal end of the lever contacting a proximal end wall of the slidable shield thereby preventing proximal movement of the shield away from the first, distal position. Bonds teaches an injector comprising a lever a locking element (distal end surface of tab 22) proximate a distal end of the lever contacting a proximal end wall (proximal end surface of rim edge 34) of the slidable shield thereby preventing proximal movement of the shield away from the first, distal position (“locking tab 22 clears the rim edge 34 of cover member 24 and resiliently extends away from needle tube 18 locking cover member 24 in the fully extended position.” [Col 4, line 5]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the injector attachment of Gabriel to include a lever configured to prevent axial movement of the slidable shield based on the teachings of Bonds to provide a reversible, automatic needle shield to limit accidental needle sticks prior to use (Bonds [Col 1, line 50]).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabriel et al. (USPN 6203529) in view of Bonds (USPN 5947936) as applied to claim 2 above, and further in view of Otani et al. (USPN 7008509).
Regarding claim 4, modified Gabriel in view of Bonds teaches the injector attachment of Claim 3, the slidable shield having a flange. Modified Gabriel in view of Bonds fails to explicitly teach the flange is raised from about 1 mm to about 1.5 mm over the outer surface of the slidable shield. Otani teaches a flange (ridges 82) extending from an outer surface of an object, wherein the flange is raised about 1 mm to about 1.5 mm over the outer surface (“The ribs formed on the outer surface of the molded article of the present invention preferably have a height of 0.05 to 2 mm, particularly 0.1 to 1.0 mm” [Col 8, line 33]). At the time of the invention, it would have been obvious to further modify the slidable shield of Gabriel to include a flange raised about 1-1.5 mm based on the teachings of Otani to provide an adequate gripping surface on the slidable shield (Otani [Col 8, line 35]) to facilitate proximal movement of the slidable 
	
Regarding claim 5, modified Gabriel teaches the injector attachment of Claim 4. Modified Gabriel fails to explicitly teach the injector attachment further comprising a flange comprising a circular shape. Bonds teaches an injector attachment further comprising a flange (rim edge 34) comprising a circular shape (Figure 4). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the slidable shield of Gabriel to include a flange having a circular shaped based on the teachings of Bonds to facilitate proximal movement of the slidable shield in order to expose the distal end of the needle, allowing for an injection to take place (Bonds [Col 3, line 63-66]).

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabriel et al. (USPN 6203529) in view of Bonds (USPN 5947936) as applied to claim 2 above, and further in view of Peyman et al. (USPN 7678078).
Regarding claim 6, modified Gabriel teaches the injector attachment of Claim 2. Modified Gabriel fails to explicitly teach the patient contact surface comprises a measuring component, the measuring component comprising three or more radially extending members, each of the radially extending members comprising substantially the same shape and length and configured to measure a precise distance between the distal end of the conduit and an anatomical landmark of a patient's surface tissue. Peyman teaches an injection attachment (nozzle member 20) having a patient contact surface (platform 40) comprising a measuring component (suction cups 41-44), the measuring component comprising three or more radially extending members (suction cups 41-44, wherein the suction cups extend radially outward from the needle Figure 4B), each of the radially extending members comprising substantially the same shape and length (Figure 4B) and configured to measure a precise distance between the distal 

Regarding claim 10, modified Gabriel teaches the system of claim 7. Modified Gabriel fails to explicitly teach an active agent contained within the drug reservoir. Peyman teaches a system for delivering a pharmaceutical formulation into a target location of a patient (Figure 6C) comprising an injector attachment (microneedle 30 and platform 40), a housing (nozzle member 20); and a drug reservoir (cartridge 100) containing an active agent (“the agent formulation is preferably contained in the disposable cartridge 100 (denoted "AF")” [Col 15, line 57]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the housing of Gabriel to include an active agent contained within a drug reservoir base on the teachings of Peyman to provide a pharmaceutical formulation to the patient that has a beneficial therapeutic effect (Peyman [Col 7, line 11]).

Response to Arguments
Applicant's arguments filed June 02, 2021 have been fully considered but they are not persuasive. Regarding the argument that Gabriel et al. (USPN 6203529) in view of Bonds (USPN 5947936) fails to explicitly teach “a lever attached to the needle hub” as required by independent claims 2 and 11 (Remarks, Pages 5-8), the examiner respectfully disagrees. Applicant presents the argument that because the needle hub of Bonds (needle tube 18) is integrally formed with the syringe body and is not a “needle hub comprising…an input port on its . 
As detailed above with respect to claims 2 and 11, Gabriel discloses an injector attachment (Figure 1) comprising: a needle hub (10) comprising a tubular body (36) and an input port (end with inner thread 20) on its proximal end for removable connection to an injector ([Col 2, line 32]); a needle (12); and a rigid slidable shield (cap 32); however, Gabriel fails to explicitly disclose a lever attached to the needle hub and configured to prevent axial movement of the slidable shield. Bonds teaches an injector (Figure 1) comprising a lever (locking tab 22) attached to a needle hub (needle tube 18; Figure 3), the lever configured to prevent axial movement of a slidable shield (24) and to maintain the shield in the first, distal position (Figures 1 and 3) with respect to the needle hub. Though needle hub of Bonds does not include an input port as claimed, it is noted that the disclosure of Bonds was not relied upon for the teaching of the needle hub comprising an input port on its proximal end for removable connection to an injector. This specific limitation was disclosed in the primary reference, Gabriel. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Gabriel discloses a needle hub (10) comprising an input port (end with inner thread 20), and Bonds discloses a needle hub (18) including an attached lever (22, Figure 3). It is therefore maintained that it would have been obvious to one having ordinary skill in the art to modify the needle hub of the injector attachment of Gabriel to include a lever configured to prevent axial movement of the slidable shield based on the teachings of Bonds to provide a reversible, automatic needle shield to limit accidental needle sticks prior to use (Bonds [Col 1, line 50]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cosme (USPN 6077253), provide in the 06/02/21 IDS. Cosme discloses an injector attachment (6) comprising: a needle hub (1,2,8) comprising tubular body (Figure 2A) and an input port (12); a needle (5); a shield (3), and a lever (17) attached to the needle hub (Figure 6). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783